Office Action Summary
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
 	This Non-final office action is in response to the amendment of 29 January 2021.  
Currently claims 1-14 are pending and examined below.    
  
Response to Argument
	The applicant’s arguments have been fully considered but they are not persuasive.

	The applicant states that paragraph 76 supports the claimed optimization of a route for a worker.
	The examiner respectfully disagrees.

    PNG
    media_image1.png
    252
    999
    media_image1.png
    Greyscale

	This passage does not state how statistical trends provide the claimed optimization.  This only provides verbatim support for the claimed optimizing of a route.

	The applicant argues:

    PNG
    media_image2.png
    305
    1401
    media_image2.png
    Greyscale

	The examiner respectfully disagrees.
	The problem is that the specification does not adequately describe how these coefficients of risk are determined.  The specification further does not describe how they are combined (e.g. weighted? Averaged? Using a fuzzy algorithm to combine?).  Given that the invention is directed to how risk in a plant or otherwise is assessed in order to determine that an area is unsafe (i.e. risky) for a worker to be in, the fact that the specification in paragraph 75 or elsewhere does not show how the inventor intended these values to be determined or combined fails to meet the applicant’s burden for disclosing these elements as required by 112(a).


    PNG
    media_image3.png
    402
    1382
    media_image3.png
    Greyscale

	The examiner respectfully disagrees.
	Paragraph 35 of Shaffer states:
	
    PNG
    media_image4.png
    160
    501
    media_image4.png
    Greyscale

	What is being described here are directions for a user to travel to a storage location to obtain target item “T” – i.e. the worker is being dispatched to pick up item “T” – this is clearly task data that a worker has to perform (“go pick up item “T” at this storage location – here is a picture of what you are to retrieve”).

	The applicant further argues:

    PNG
    media_image5.png
    161
    1415
    media_image5.png
    Greyscale

	The examiner respectfully disagrees.
	The ordinary and accustomed meaning of “overview” is 

    PNG
    media_image6.png
    83
    544
    media_image6.png
    Greyscale

	The claimed limitation is met by the separate window of Shaffer which shows a general review or summary of the task (i.e. here is a picture of where the item is to be picked up – as discussed above).  Furthermore, the applicant’s own specification shows an “overview area” as being merely a separate window with task data (see Figure 7) – Thus an “overview area of a map” is just a separate window with task data (data pertaining to a task) – this is what Figure 5 of Shaffer shows.

	The applicant further argues:

    PNG
    media_image7.png
    235
    1388
    media_image7.png
    Greyscale

	The examiner respectfully disagrees.
	First, the claim recites:

    PNG
    media_image8.png
    198
    932
    media_image8.png
    Greyscale

	Paragraph 35 of Shaffer teaches:

    PNG
    media_image9.png
    157
    503
    media_image9.png
    Greyscale

            When the user reaches the target E, the CPU receives a selection from the sensing discussed in paragraph 35 to show the task item data showed in the right hand box of Figure 5.  The limitation “receiving of a selection of a particular are on the map” does not require that a user selects or clicks the map interface – the “selection” is broad enough to be read upon by Shaffer where the a selection is received indicating that a person is in the area for the task data to be displayed.
	Additionally even assuming arguendo that the claims positively recited a selectable interface where a user clicked on or selected a portion of a map from which a separate window with task data was displayed, this would be obvious in view of Shaffer.  Shaffer teaches 
	
    PNG
    media_image10.png
    223
    520
    media_image10.png
    Greyscale

 	The facility map user interface selection of objects brings up other windows about the object in question as discussed here in paragraph 71:

    PNG
    media_image11.png
    147
    520
    media_image11.png
    Greyscale

	Thus as an alternative embodiment to the display of Figure 5, Shaffer teaches that a user can also click a map to get additional detail on a room (such as the task detail of the racks shown in Figure 5).  Thus it would have been alternatively obvious to have modified Shaffer’s teachings regarding automatically displaying task details (based on detected proximity of a person) to have included displaying the task details of Figure 5 using the map object selectability function separately described.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites features which do not have adequate written description.  
These are:

    PNG
    media_image12.png
    195
    904
    media_image12.png
    Greyscale

	The claim recites that the route is changed based on geolocation data and tasks of the process components.   Claim 4 further limits the “based on” limitation by reciting:


    PNG
    media_image13.png
    515
    905
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    92
    908
    media_image14.png
    Greyscale

	How the “risk area” is determined does not have adequate written description within applicant’s disclosure.

	The specification states:

    PNG
    media_image15.png
    472
    895
    media_image15.png
    Greyscale

	This paragraph generally states risk is comprised of 4 categories (machine risk, location risk, task-related risk and environment risk), however it does not explain how these are quantified and weighted to be combined to generate an overall risk. Furthermore it does not explain how a threshold is determined or calculated to say when the overall risk is too high.  Since the inventive concept of the claimed invention is being able to provide an indication to a worker that a combination of risk elements together make it undesirable to be in a particular location, to solve the problem of avoiding excessive risk, the failure by the specification to disclose how this calculation is performed means the technologic knowledge of the instant application is not adequately described.
	Additionally the claim recites:

    PNG
    media_image16.png
    37
    905
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    54
    546
    media_image17.png
    Greyscale


     
    PNG
    media_image1.png
    252
    999
    media_image1.png
    Greyscale

	However the specification does not state which statistical trends are used or how these are used to perform the claimed optimization (optimization implies that a “best” or “most optimal” or “maximal” route is determined in some way).  The generic recitation here in paragraph 76 fails to provide adequate written description for how “statistical trends” provide the claimed “optimize” to optimize a route.

The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
st written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the approach that provides the claimed determination of risk.  As discussed above, the specification fails to provide adequate support for the claims.
	The MPEP in 2161 states: 
	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the determination of risk (i.e. as necessary to reroute an operator) as described above, however fails to adequately describe the details for these elements in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or 112 a).  Since the technologic how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph. 	
	 
	Claims 2-6 and 13 inherit the deficiency of their respective parent claim.  Claims 7-12 and 14 are similarly rejected (independent claim 7 recites similar limitations and is rejected under the same rationale).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Shafer US 2009/0216438  (hereinafter Shafer)  in view of 
Safety assessment in plant layout design using indexing approach: Implementing inherent safety perspective: Part 1–Guideword applicability and method description
A Tugnoli, F Khan, P Amyotte, V Cozzani - Journal of hazardous materials, 2008 – Elsevier (hereinafter Tugnoli)

claims 1, Shafer teaches
 	1. A method comprising:
constructing, by a central processing unit (CPU), geolocation data for  process components within an industrial facility plant, based on 
graphical data [[from a distributed control system of the industrial plant]], device data from an asset management system of the industrial plant, and map data;;
	
    PNG
    media_image18.png
    500
    832
    media_image18.png
    Greyscale

	
    PNG
    media_image19.png
    268
    839
    media_image19.png
    Greyscale

accessing by the CPU, historical operational information that have been
performed for the process components from a plant operation system of the industrial plant; 
	paragraph 44:
	
    PNG
    media_image20.png
    152
    831
    media_image20.png
    Greyscale
	
	Paragraph 31

    PNG
    media_image21.png
    196
    833
    media_image21.png
    Greyscale

	See also paragraph 56 – these suggest there are historical records of maintenance tasks to be provided.
	for each process component, associating, by the CPU, the geolocation data of the process component with one or more tasks to be performed for the process component, based on the historical operational information that have been performed for the process component
	paragraph 36:
	
    PNG
    media_image22.png
    423
    827
    media_image22.png
    Greyscale

	The integration of data, including from the facilities management system with the various map and other sources is the association of data.  Since the facility management data includes maintenance data to be performed, this includes the claimed maintenance records.  Maintenance records are historical operational information.
displaying, by the CPU, a graphical display including a map of the process components in the industrial plant, and an overview area;
	
    PNG
    media_image23.png
    632
    768
    media_image23.png
    Greyscale

	The detailed drawings here are a map of process components and an overview area (an “overview area” can be interpreted to be a popup window which occurs when an area of the map is selected.  Here selection of #20 results in the Detail-Level Drawings #18 being shown).  See also figure 5.
	receiving by the CPU, a selection of a particular area of the map on the graphical display; and
	displaying, by the CPU, in the overview area of the graphical display a plurality of plant task data for process components located within the particular area;

    PNG
    media_image24.png
    469
    1184
    media_image24.png
    Greyscale
	Here the task level view is an overview area that displays plant task data for process components in a particular area. (See above regarding alternative obviousness of the separate teachings within paragraphs 47 and 71).
optimize a route for a first operator based on the plurality of displayed plant task data for process components located within the particular area;
Paragraph 36:
           
    PNG
    media_image25.png
    155
    497
    media_image25.png
    Greyscale
	
	Paragraph 54:
	
    PNG
    media_image26.png
    167
    496
    media_image26.png
    Greyscale

	Here the wayfinding includes optimizing a route.
tracking, in real time, a location of the first operator using a location tracking system;
	
    PNG
    media_image27.png
    423
    844
    media_image27.png
    Greyscale

	Here the person is tracked.  This tracking is done in real time as discussed here (paragraph 34):
	
    PNG
    media_image28.png
    304
    834
    media_image28.png
    Greyscale

	changing, by the CPU, the route of the first operator to perform tasks to be performed for one or more process components based on the location of the first operator, the geolocation data of the process components, and the one or more tasks to be performed for the process components; and	
	paragraph 57:
           
    PNG
    media_image29.png
    190
    839
    media_image29.png
    Greyscale


	
    PNG
    media_image30.png
    195
    837
    media_image30.png
    Greyscale

	Here the geolocation data is that there is a hazard en route to the process component (i.e. based on the sensor)
	sending, by the CPU, a communication for displaying and notifying the operator of the changed route.
	As discussed above in paragraph 58, a communication is sent to the person to direct them to take an alternative route.
	Shafer does not teach where the data comes from [[from a distributed control system of the industrial plant]], however in the analogous art of plant safety management, Tugnoli teaches obtaining data characterizing risks regarding plants from a control system (i.e. a DCS) (page 102 column 1 section 2.1):
	
    PNG
    media_image31.png
    271
    755
    media_image31.png
    Greyscale

	Tugnoli teaches that this information is necessary in order to characterize risks associated with various processes in a plant.  Further Tugnoli teaches:
	(page 104 column 2):

    PNG
    media_image32.png
    192
    750
    media_image32.png
    Greyscale

	Here Tugnoli teaches that particular hazard scenarios provide an indication of the maximum radius of damage (e.g. if something explodes or a hazardous chemical leaks, what is the maximum radius of risk for someone).  
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Shafter to have included the risk modelling approach taught by Tugnoli, based on information from a chemical plant’s control system (i.e. a DCS) because it would have provided the benefit of providing effective alternative route determination by knowing the maximum radius someone needed to stay away from a potential risk source.  Additionally since Shaffer’s system provides a determination of danger (i.e. as per the sensor which receives and processes data in paragraph 58 to determine risk or danger), there is a reasonable expectation of success in modifying Shaffer’s computer based calculation with Tugnoli’s teaching to result in a more comprehensive determination of which areas are “dangerous” or high risk.

Regarding claim 2, Shafer teaches
	2. (previously presented): The method according to claim 1, further comprising:

    PNG
    media_image33.png
    434
    871
    media_image33.png
    Greyscale

wherein, in response to a selection of the particular area of the map, tasks associated with one or more process components located in the particular area are displayed in the overview area of the graphical display.
	As shown above in Figure 5, the various maps can be display upon interaction by the user (see paragraph 35).  This includes the tasks associated with the particular area of the plan the user must go through (see also Figure 1).


Regarding claim 3, Shafer teaches
3. (previously presented): The method according to claim 2, further comprising wherein:
analyzing, by the CPU, the geolocation data associated with the one or more tasks of the process components; and
	paragraph 31:

    PNG
    media_image34.png
    249
    511
    media_image34.png
    Greyscale

	Here the task is analyzed in order to correlate it with the particular area where it needs to be performed (also having to travel to a particular location is in itself a task).

    PNG
    media_image35.png
    497
    911
    media_image35.png
    Greyscale

wherein, in response to the selection of a particular area of the map, graphs representing data associated with the one or more tasks associated with the one or more process components located in the particular area are displayed in the overview area of the graphical display.

	

Regarding claim 4, Shafer teaches
4. (currently amended): The method according to claim 1, wherein changing the route comprises:
retrieving, by the CPU from a database information related to risk for each of a plurality of areas within the industrial plant;
paragraph 58, sensors throughout the plant provide information which is analyzed according to known risk (it is implied that the sensor data is compared to known conditions in order to render the determination discussed here).  See paragraph 48 as to the storing of plant information in databases.
determining, by the CPU, a risk area for the area based on the geolocation data for the process components,  
	paragraph 58 – the risk area is determined based on an analysis of the process components (here sensors imply that it is a process component creating a dangerous condition).  Shaffer’s system uses a processor to perform the data processing (see Figure 10 #702)
	changing the route of the operator to avoid the determined risk area
within the industrial plant
	paragraph 58:

    PNG
    media_image36.png
    142
    627
    media_image36.png
    Greyscale

	Here the route of the operator is changed to avoid the dangerous areas.
	Shaffer does not teach the 4 risk factors claimed, however this is taught by Tugnoli.  Tugnoli teaches:
Retrieving a machine risk coefficient, a location risk coefficient, a task related risk coefficient, and an environment risk coefficient for an area within the industrial plant; 
Page 104 column 2

    PNG
    media_image37.png
    156
    642
    media_image37.png
    Greyscale

Fire and explosion is machine risk (i.e. a risk the machine explodes)
Acute toxicity is a location risk (i.e. the worker can be acutely poisoned working in an area)
Chronic toxicity is a task related risk (i.e. the worker performing a task in an area repeatedly can be, over time, subject to poisons that cause chronic toxicity)
Environmental damage is an environmental risk (i.e. the environment risks contamination or damage).
combining the machine risk coefficient, the location risk coefficient, the task related risk coefficient, and the environment risk coefficient to generate a real time risk coefficient for the area
The damage index is a combination of these risks (the HI or Hazard Index is based on the Damage Index from the four factors discussed above).

    PNG
    media_image38.png
    165
    631
    media_image38.png
    Greyscale

determining, that the area is a risk area when the real time risk coefficient for the area is greater than a predetermined threshold
Here the index based on the HI (Hazard Index which is based on the Damage Index 4 factors as discussed above).  The I2SI above unity (i.e. a threshold of one) indicates that the area is a risk area (because there are other safer options).

	Tugnoli teaches that risk associated with a particular machine is necessary to understand how this risk affects surrounding layout.
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Shafer regarding rerouting workers due to risk according to the four risk factors as taught by Tugnoli, because it would have provided the benefit of ensuring workers travelling to tasks in the plant were routed in such a way to minimize their risk of exposure to certain machines (i.e. pieces of equipment).  Furthermore since Tugnoli teaches a more comprehensive way to calculate risk than Shaffer (Shaffer just teaches 

Regarding claim 5, Shafer teaches
	5. (previously presented): The method according to claim 1, wherein the
communication comprises the one or more tasks and standard operating procedure steps for completion of the one or more tasks.
	Paragraph 2:
	
    PNG
    media_image39.png
    121
    638
    media_image39.png
    Greyscale

	Here the tasks are specified for a particular location (such as is necessary for the technician to complete according to the map in Figure 1 and 5).
          
    PNG
    media_image40.png
    112
    636
    media_image40.png
    Greyscale

	The rules here for determining the services to be provided suggest that the tasks are standard operating procedure for that particular service.

Regarding claim 6, Shafer teaches
6. (currently amended): The method according to claim 4, further comprising:
displaying the graphical display including the map of the industrial plant, and an indication on the map demarcating the risk area.
	Paragraph 58:
	
    PNG
    media_image41.png
    346
    640
    media_image41.png
    Greyscale

	Here the map shows various possible routes blocked because of a hazardous condition.

	Claims 7-12 recite similar limitations as those addressed in the rejection of claims 1-6 above and are therefore rejected under the same rationale.
	Furthermore regarding Claim 7, Shafter teaches a computer with software for performing the method steps (see Figure 10, paragraph 24).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Shafer US 2009/0216438  (hereinafter Shafer)  in view of 
Safety assessment in plant layout design using indexing approach: Implementing inherent safety perspective: Part 1–Guideword applicability and method description
A Tugnoli, F Khan, P Amyotte, V Cozzani - Journal of hazardous materials, 2008 – Elsevier (hereinafter Tugnoli)
	And further in view of Lesaint US 6,578,005 (hereinafter Lesaint)

Regarding claims 13 and 14, Shafer does not teach, however Lesaint teaches
13. (new): The method according to claim 1, wherein locations of a plurality of operators are tracked, 
Column 7:

    PNG
    media_image42.png
    161
    516
    media_image42.png
    Greyscale

Here the location is tracked (subsequent to this is discusses the time to travel to the next task, teaching that the location of the technician is tracked as to how far they are from being assigned subsequent tasks).
and changing the route of the first operator comprises rerouting a closest operator of the plurality of operators to perform the task based on the locations of the plurality of operators, the geolocation data of the process components, and the one or more tasks to be performed for the process components.
	Column 28:

    PNG
    media_image43.png
    353
    510
    media_image43.png
    Greyscale

	Re-allocation means rerouting because of the fact that changing the allocation means that a different technician has a new route to do the task.  The location of the technicians (i.e. operators) is taken into account (i.e. as per “g” above).  The distance they have to travel (i.e. the geolocation of the process components to be serviced – the location of the task in “g”.). and the task itself (i.e. the technician or operator has to skills as per “h”.).
	Lesaint provides a system which dynamically reroutes and reschedules technicians based on the charateristics of the technician, the task and the distances involved.  Lesaint’s system provides a flexible, dynamic way to effectively schedule technicians in light of changing circumstances in performing maintenance and repair (e.g. a task may taken longer to repair than necessary – Lesaint’s approach seamlessly reschedules other technicians to account for unforeseen factors which would otherwise disrupt the schedule).
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Shafer to have included rerouting technicians based on unforeseen .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following reference discusses the use of a markup language to provide an interactive map – see Figure 1 on page 5
RMLEditor: a graph-based mapping editor for linked data mappings
P Heyvaert, A Dimou, AL Herregodts… - European Semantic …, 2016 – Springer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571 272 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623